Citation Nr: 1117220	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a right axilla injury, to include a scar.  

3.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Neighbor


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1944 to April 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 30 percent, effective September 24, 2008.  In March 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

The Board notes that in his April 2010 Substantive Appeal, the Veteran indicated that he was only appealing the issue of service connection for residuals of a right axilla injury.  However, VA has treated the matters of service connection for tinnitus and for an increased rating for bilateral hearing loss as if they were part of the timely filed Substantive Appeal.  The RO certified the matters to the Board for adjudication as part of the Substantive Appeal, and the undersigned acknowledged that the matters on appeal included service connection for tinnitus and an increased rating for bilateral hearing loss, and took the appellant's testimony on those matters in the March 2011 Travel Board hearing.  By treating the matters of service connection for tinnitus and for an increased rating for bilateral hearing loss as if they were part of the Veteran's timely filed Substantive Appeal, VA has waived any objections as to the filing of a Substantive Appeal on those matters, and the matters of service connection for tinnitus and for an increased rating for bilateral hearing loss are before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The issues have been characterized accordingly.  

As a final introductory matter, the Board recognizes that the Veteran's claim for service connection regarding his right axilla has been treated by the RO as service connection for a scar of the right axilla.  However, in light of the clinical evidence of record showing degenerative changes of the right shoulder, a right axilla scar, the Veteran's lay statements and hearing testimony asserting that he has a residual disability from injuring his right shoulder and right axilla during service, and the recent determination in Brokowski v. Shinseki, 23 Vet. App. 79, 85-86 (2009), the Board has recharacterized the issue as residuals of a right axilla injury, to include a scar.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted since service.  

2.  It is reasonably shown that the Veteran's right axilla disability is related to his combat service.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

2.  Service connection for a right axilla disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefits sought, no further discussion of the VCAA is required on this matter, since any error in notice or omission in duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran's service personnel records reflect that he served as an officer and was awarded a Combat Infantry Badge.  

On July 2009 VA audiological examination, the Veteran reported he was exposed to noise exposure from gunfire, artillery, bombs, and mortars during service.  He denied any postservice occupational and recreational noise exposure.  He denied any complaints of tinnitus.  

On a separate July 2009 VA examination (for residuals of a right axilla injury), the Veteran complained of scarring under his right arm due to traumatic synovitis.  He reported that during service, while unloading supplies, he slipped and his right arm caught on the tailgate of a truck.  He felt like something ripped under his arm, and he was treated for the injury.  He subsequently suffered complications (including development of an abscess) from the injury, and was hospitalized for six weeks.  He stated he has had limited use of his right arm since service, denying pain, and that he has trouble reaching above his head with his right arm.  Physical examination revealed a five centimeter scar under the right axilla, without scar abnormalities.  X-rays of the right shoulder revealed degenerative changes of the acromioclavicular joint and glenohumeral articulation.  The diagnoses were traumatic arthritis of the right shoulder, and a scar of the right axilla.  The examiner opined "that the degenerative changes seen on the x-rays, as well as the abscess that developed in the axilla resulting in the scar, are at least as likely as not compatible with the traumatic injury that he suffered during World War II."  

In December 2010, the Veteran submitted photos (during the Veteran's active service) showing his right arm in a sling, indicated by the Veteran to have been taken while he was on his way to the hospital.  Another photo shows the Veteran in front of a building (reported to be the hospital where the Veteran received treatment) with a bandage around his neck.  

At the March 2011 Travel Board hearing, the Veteran testified that he noticed ringing in his ears at the time of acoustic trauma during service, and that he still has ringing in his ears (and that it has always been a problem since service).  He also reported that when he returned home, his father noticed he was favoring his right shoulder.  He indicated that he had never told his parents he was injured during service.  

In March 2011, the Veteran submitted (with a waiver of initial RO consideration), copies of his journal he kept during active service that note he was treated at a hospital (but not what he was treated for).  

C. Legal Criteria and Analysis

At the outset, the Board notes that the Veteran's service treatment records are unavailable for review, as they were likely destroyed in a 1973 fire at the facility for storing such records.  Therefore, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate service records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Tinnitus

The Veteran served in combat, and is presumed to have been exposed to the types of noise trauma associated with combat; he is entitled to the relaxed evidentiary standards afforded veterans who served in combat.  See 38 U.S.C.A. § 1154(b).  Furthermore, tinnitus is a disability capable of lay observation (it is essentially established on the basis of subjective complaints).  Hence, the Veteran is competent to establish by his own accounts that he has tinnitus, and that he has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., in his accounts that tinnitus arose at the time of acoustic trauma during service, and has persisted since).  The Board notes that on July 2009 VA audiological examination, the Veteran denied any complaints of tinnitus.  However, the Board found the Veteran to be very credible upon providing sworn testimony concerning the onset of his symptoms.  His responses to questions were direct and candid and he did not appear to be exaggerating symptoms.  Given that his account of the acoustic trauma exposed to during service is consistent with the circumstances of his service (as reflected by his Combat Infantry Badge), and that he is entitled to the relaxed evidentiary standards afforded under § 1154(b), the Board finds his explanation that he has had tinnitus ever since the combat noise trauma in service credible.  Resolving any remaining reasonable doubt in his favor, as mandated by law and regulation (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.  




Residuals Right Axilla Injury

The evidence shows that the Veteran received a Combat Infantry Badge, establishing he served in combat.  Governing law (38 U.S.C.A. § 1154) provides for relaxed evidentiary standards for veterans who served in combat.  The Veteran has submitted photos showing his right shoulder in a sling (reportedly during service), and copies of his journal he kept during service that indicate treatment at a hospital.  In addition, on July 2009 VA examination, physical examination revealed traumatic arthritis of the right shoulder and a five centimeter scar under the right axilla.  Given the corroborating evidence submitted, the Board finds no reason to question, and accepts as true, the Veteran's statements indicating he sustained an injury to the right shoulder and right axilla during service.  

Additionally, on July 2009 VA examination, the examiner opined that the degenerative changes revealed by x-rays and the scar found are consistent with the Veteran's reported injury during service.  Furthermore, there is no opinion to the contrary.  

Given that the Veteran is entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154, and as his claim is reasonably supported by the competent evidence, the Board finds that service connection for residuals of a right axilla injury is warranted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for the residuals of a right axilla injury is granted.  




	(CONTINUED ON NEXT PAGE)


REMAND

Regarding the matter of the rating for the Veteran's bilateral hearing loss, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his appeal.  See 38 C.F.R. § 3.159.  

The Veteran was last afforded a VA audiological evaluation in July 2009.  At the March 2011 hearing, the Veteran testified that since the examination, he has been prescribed hearing aids by VA, and that his hearing has grown worse since that time.  Hence, updated VA treatment records (which are constructively of record) must be secured, and a contemporaneous audiological evaluation to assess the current severity of the disability is necessary.  

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for association with the claims file updated copies of the complete clinical records of all VA evaluation and/or treatment the Veteran has received for hearing loss.  

2.  The RO should then arrange for an audiological evaluation (with audiometric studies) of the Veteran to assess the current severity of his bilateral hearing loss.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  In the report of the evaluation the examiner should comment regarding the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  

3.  The RO should then readjudicate the claim (to include consideration of "staged" ratings, as indicated).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. Seesel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


